Citation Nr: 1451187	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for pes planus.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a skin condition.

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Regional Office (RO) in Togus, Maine.  In August 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a skin condition has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for paranoid schizophrenia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526EZ, dated August 27, 2014.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In unappealed rating actions in December 1994 and April 2006, the RO denied service connection for pes planus; the April 2006 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim.

2.  The evidence received since the April 2006 rating decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for pes planus, and is not material evidence.

3.  In an unappealed decision dated in April 2006, service connection for a skin condition was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

4.  Evidence received since the April 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a skin condition.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service connection for pes planus is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a skin condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007, of VA's duty to assist him in substantiating his claims and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Specifically, the July 2007 letter explained the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims of entitlement to service connection for pes planus and a skin condition were previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in December 2007, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim decided herein.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted personal statements in support of his claims and has provided testimony at an August 2014 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 

The Board observes that the Veteran submitted a letter from the Social Security Administration (SSA) showing that he had awarded Supplemental Security Income.  However, the Veteran has not indicated that he receives income from SSA due to his pes planus or skin condition or that such records contain information relevant to service connection claims.  Furthermore, regarding the petition to reopen, as discussed in detail below, the Veteran's pes planus has previously been found to preexist active service.  As for the claim to reopen, as discussed in detail below, VA has denied the claim for a lack of showing of in-service aggravation. Therefore, as there is no indication that SSA records would be relevant to such questions, the Board concludes that a remand to obtain the appellant's SSA records is not warranted and would result in unnecessary delay in adjudicating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  While VA did not provide the Veteran with examination and/or did not obtain a medical opinion, as to the origins of the claimed pes planus, the Board finds that VA had no obligation to do so.  VA need not conduct an examination or obtain a medical opinion with respect to a claim to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to such a claim only if new and material evidence is presented or secured.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claims for pes planus and a skin condition.

In a December 1994 rating decision, the RO essentially denied service connection for pes planus on the basis that it existed prior to the Veteran's period of military service and was not shown to have been aggravated by military service.  Most recently, in April 2006, the RO affirmed the denial of service connection for pes planus, on the basis that new and material evidence had not been submitted to reopen the claim.  In that same rating decision service connection for a skin disorder was denied on the basis that there was no evidence to shows that his currently diagnosed skin disorder occurred in or was caused by service.  The Veteran did not appeal these adverse determinations, nor did he submit new and material evidence within a year following these decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  These decisions therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In June 2007, the Veteran filed an informal claim, seeking to reopen both claims.  The current appeal arises from the RO's December 2007 rating decision that found new and material evidence had not been received to reopen these matters.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claims for service connection for pes planus and a skin disorder.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.



I.  Pes Planus

The Board finds that new and material evidence has not been submitted since the last final rating decision in April 2006.  At that time service treatment records already documented the Veteran's history of pes planus at enlistment as well as his in-service foot complaints.  Post-service records show continued evaluation and treatment of the Veteran for flat feet, with no suggestion in the record, and certainly no etiological opinion suggesting, that the pes planus has been permanently worsened as a result of his military service.  As noted above, the RO essentially determined that while the evidence corroborated the Veteran's history of in-service foot problems, there was no evidence to show that the Veteran's pes planus, which existed prior to service, was aggravated by his military service.

Since the April 2006 rating decision, newly-received evidence VA outpatient treatment records dated in 2006, which show periodic treatment for chronic bilateral foot pain due to pes planus.  Newly-received evidence also consists of the Veteran's continued allegations of bilateral foot pain that began during service made at his August 2014 Board hearing.  The Veteran testified that he never had any problems with his feet prior to going into the service.  He testified that he could not wear boots in service, but was required to wear tennis shoes and placed on physical profile because of chronic foot pain.  He also testified that since his discharge from service surgery has been recommended for both feet.

The Board finds that as concerning his VA treatment records, the determinative issue is not so much whether the Veteran has the disability at issue, but rather whether it is related or attributable to his military service or dates back to his service.  In other words, these records, while new, are not material in that they are cumulative of prior records, which reflect the Veteran has pes planus and continues to receive treatment for it.  They do not offer any probative evidence showing whether his preexisting pes planus was aggravated during his military service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

To the extent that the Veteran has offered testimony in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of assertions that were advanced and addressed by the RO in April 2006, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Rather his assertions in this regard serve only to reinforce a fact that was well known at the time of the April 2006 RO decision, namely that the Veteran has pes planus, a fact which was not in dispute.

Consequently, none of the newly-received evidence is pertinent to the question of whether there was a permanent increase in the pes planus as a result of his military service, (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  The record still lacks competent evidence demonstrating that the Veteran's preexisting pes planus was aggravated beyond its natural progression during active duty.

Therefore, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for pes planus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Skin Condition

The evidence of record in April 2006 consisted of service treatment records, which show the Veteran was treated for pseudofolliculitis barbae and acne.  Also of record are post-service treatment records dated from 1994 to 2005 which show he continued to carry a diagnosis of acne, treated with a topical cream.  See VA Hospital Summary dated May 16, 1994 to June 13, 1994 and VA outpatient treatment record dated December 7, 2005.  The Veteran was scheduled for VA examination in February 2006, but failed to report.  As noted previously, in denying the Veteran's claim, the RO basically found no evidence that the Veteran's current skin condition was related to service.  

Since the April 2006 rating decision, newly-received evidence includes VA outpatient treatment records dated in 2006, which continue to show treatment for acne.  Other newly-received evidence includes the Veteran's testimony from the August 2014 Board hearing.  The Veteran testified that his skin condition developed the first time he shaved during boot camp and that it remained an ongoing problem throughout his time in the Army.  He also testified that he has had continuous skin problems since service.  The Veteran is competent to report ongoing skin problems since they are within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  The Veteran's personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development. 


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for pes planus is denied.

New and material evidence having been received, the claim for service connection for a skin condition is reopened, and to this extent only, the appeal is granted. 


REMAND

In light of the Board's finding that the previously denied claim for service connection for a skin disorder is reopened, the underlying issue must be considered on a de novo basis.  After review of the record, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits.  

The Veteran claims service connection for a skin condition and has stated that he first experienced symptoms during service.  Service records establish that he was treated for both pseudofolliculitis barbae and acne during service.  Post service treatment records show a continued treatment for acne.   The Veteran has credibility provided testimony that he has had ongoing skin problems since service.

The evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current skin problems and his active service.  In particular, there is no medical opinion that addresses the etiology of the Veteran's claimed skin disorders.  Accordingly, in light of the above, the Veteran finds that a VA examination is warranted to obtain an opinion regarding the etiology of any diagnosed skin condition.   McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folders (as appropriate) copies of all clinical records, both VA and non-VA,  pertaining to treatment of any skin disorders that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

After examining the Veteran and reviewing relevant evidence in the file, the examiner should clearly identify all skin disorders.  For all diagnosed skin disorders, the examiner should provide an opinion whether it is at least as likely as not, i.e., a 50 percent probability or greater, related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to military service.  If any diagnosed skin disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so. 

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records and address the Veteran's in-service treatment for pseudofolliculitis barbae and acne as the possible onset of, or precursor to, any current skin disorder.  The examiner is advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of skin problems since service must be considered in formulating the requested opinion.  He/She should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning his skin problems since service.

A complete rationale for any opinion expressed should be provided.  
3.  After ensuring that the above actions are completed, readjudicate the claim. If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


